Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments filed 6 January 2022 have been fully considered, but are moot in view of a new interpretation of the Hwang reference, as shown in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16-20, and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2016.0225311).
Regarding claim 13, Hwang disclose:
A gate driving apparatus comprising: display driver comprising: a first signal end configured to output a start signal; a second signal end configured to output a cascade gating signal; a third signal end configured to output a split-screen gating signal; and a fourth signal end configured to output a split-
Regarding claim 16, the rejection of claim 13 is incorporated herein. Hwang further disclose:
the first connection controller further comprises a first switch electrically coupled to the second signal end, the first output end, and the second input end and configured to: receive the cascade gating signal and be enabled or disabled under control of the cascade gating signal; and transmit, in an enabled state, the first active signal to the second input end (see Fig. 2; [0080-0083]; first switch 262; cascaded gate signal CTL1 to transmit enabled state)
Regarding claim 17, the rejection of claim 16 is incorporated herein. Hwang further disclose:
the first switch comprises a first transistor comprising: a first gate electrically coupled to the second signal end; a first electrode electrically coupled to the first output end; and a second electrode electrically coupled to the second input end (see Fig. 2; [0080-0083]; second signal end CTL1 to gate; first electrode of 262 coupled with SSc; second electrode of 262 coupled with second output end). 
Regarding claim 18, the rejection of claim 17 is incorporated herein. Hwang further disclose:
in the first driving group or the second driving group, in a plurality of shift registers other than a first-level shift register, a signal output 6Atty. Docket No. 4747-93300 (85893656US08) end of an upper-level shift register is electrically coupled to a signal input end of a lower-level shift register, wherein the first electrode is electrically coupled to a signal output end of a last-level shift register in the first driving group, and wherein the second electrode is electrically coupled to a signal input end of the first-level shift register in the second driving group (see Fig. 2; within 220; SR 226 electrically coupled to 242 of 240; first electrode coupled to 226; second electrode coupled to 242). 
Regarding claim 19, the rejection of claim 13 is incorporated herein. Hwang further disclose:
the first connection controller further comprises a second switch electrically coupled to the third signal end, the fourth signal end, and the second input end and configured to: receive the split-screen gating signal and be enabled or disabled under control of the split- screen gating signal; and transmit, in 
Regarding claim 20 the rejection of claim 19 is incorporated herein. Hwang further disclose:
the second switch comprises a second transistor comprising: a second gate electrically coupled to the third signal end; a third electrode electrically coupled to the fourth signal end; and a fifth electrode electrically coupled to the second input end (see Fig. 2; second gate CTL2; third electrode to SSd; fifth electrode to 242)
Regarding claim 29, claim 29 is rejected under the same rationale as claim 13, where Hwang further disclose:
outputting, by a second signal end of a display driver, an inactive cascade gating signal; outputting, by a third signal end of the display driver, an active split-screen gating signal; outputting, by a fourth signal end of the display driver, an active split-screen display signal or an inactive split-screen display signal; and receiving, by a first switch of a first connection controller, an inactive cascade gating signal from a second signal end of a display driver to disable the first switch and to decouple a path between a first driving group of the gate driving circuit and a second driving group of the gate driving circuit (see Fig. 2; [0070-0072]; inactive cascade gate signal CTL1; active split screen signal CTL2; active/inactive display signal SSd). 
Regarding claim 30, the rejection of claim 29 is incorporated herein. Hwang further disclose:
outputting, by signal output ends of the N cascaded shift registers, a non-gate driving signal when receiving the inactive split-screen display signal (see [0068]). 
Regarding claim 31, the rejection of claim 29 is incorporated herein. Hwang further disclose:
receiving, by the first input end, an active start signal from the first signal end (see [0070]; scan_flm). 
Regarding claim 32, the rejection of claim 31 is incorporated herein. Hwang further disclose:

Regarding claim 33, the rejection of claim 29 is incorporated herein. Hwang further disclose:
outputting, by the first signal end of the display driver, a start signal (see Fig. 1-2; [0070-0073]; display driver start signal SCAN_FLM).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-15, 22-24, 27-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Toyotaka (US 2015.0316976). 
Regarding claim 14, the rejection of claim 13 is incorporated herein. While Hwang discloses at Fig. 1-2; [0070-0073]; a connection controller; an end to receive an active signal; another end to receive a cascading gate signal; another end to receive a split screen gating signal; another end to receive a split screen display signal; and another end to output an active signal to the next cascade of shift registers. However, Hwang is not explicit as to, but Toyotaka disclose:
a second connection controller connecting a third group to a second group (see Fig. 4; second connection controller at SP3; [0082-0084]; see Hwang for connection controller details as noted above). 
Therefore, it would have been obvious before the effective filing date of applicant’s invention o combine the known techniques of Toyotaka to that of Hwang to predictably provide a second connection controller to Hwang’s gate driving circuit, which allows display portion control and power consumption reduction while operating the device ([0018]). It would have been further obvious to one of ordinary skill in the art, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, the rejection of claim 14 is incorporated herein. Hwang as modified by Toyotaka further disclose:
comprising a third driving group comprising: S cascaded shift registers, wherein S > 2, and wherein S is a positive integer; and a third input end electrically coupled to a tenth end and configured to receive the fourth active signal (see Hwang Fig. 1-2 in combination with Toyotaka Fig. 4 which discloses third driving group 232G3 with cascaded shift registers GSR and active signal SP3). 
Regarding claim 22, claim 22 is rejected under the same rationale as claim 1, where Hwang at [0036] pixels include transistors in each pixel circuit. Hwang is not explicit as to, but Toyotaka further 
Therefore, it would have been obvious before the effective filing date of applicant’s invention o combine the known techniques of Toyotaka to that of Hwang to predictably provide outputs from each shift register to provide signals to the gates of first and second pixel circuits of each section of the display, which allows display portion control and power consumption reduction while operating the device ([0018]).
Regarding claim 23, the rejection of claim 22 is incorporated herein. Toyotaka further disclose:
the first pixel circuit comprises: a light emitting component; and a light emitting control transistor that is in a turned-on state when the light emitting component emits light and that comprises a third gate, wherein, in the first driving group, a signal output end of each level of shift register is electrically coupled to the third gate (see Fig. 2B1; [0064]; light emitting component 635EL; light emitting control transistor 634t_2; where output from level shift register GSR is electrically coupled to the third gate). 
Regarding claim 24, the rejection of claim 22 is incorporated herein. Toyotaka further disclose:
the second pixel circuit comprises: a light emitting component; and a light emitting control transistor that is in a turned-on state when the light emitting component emits light and that comprises a third gate, wherein, in the second driving group, a signal output end of each level of shift register is electrically coupled to the third gate (see Fig. 2B1; [0064]; light emitting component 635EL; light emitting control transistor 634t_2; where output from level shift register GSR is electrically coupled to the third gate – where the level shifter GSR is in second portion of the display). 
Regarding claim 27, the rejection of claim 22 is incorporated herein. Hwang further disclose:
the display driver further comprises a display driver integrated circuit, and wherein the display driver integrated circuit comprises: the first signal end configured to send the start signal; the second 
Regarding claim 28, the rejection of claim 22 is incorporated herein. Toyotaka further disclose:
the mobile terminal further comprises an underlying substrate, wherein the first pixel circuit and the second pixel circuit are fabricated on the underlying substrate, and wherein a material constituting the underlying substrate comprises a flexible resin material (see Fig. 9a; [0118-0193]; flexible substrate 620 for pixel circuits 602). 

Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ju (US 2017.0032491)). 
Regarding claim 34, the rejection of claim 33 is incorporated herein. Hwang is not explicit as to, but Ju disclose:
the display driver comprises a display driver integrated circuit (see Fig. 4; [0079]; DDIC with driver 300). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Ju to that of Hwang to predictably provide drive display data input with compressed data in an uncompressed format. 
Regarding claim 35, the rejection of claim 34 is incorporated herein. Hwang further disclose:
the start signal comprises an STV signal, wherein the inactive cascade gating signal comprises a Sell signal, wherein the active split-screen gating signal comprises a Sel2 signal, and wherein the active split-screen display signal or the inactive split-screen display signal comprises an STV_d signal (see Fig. 1-
Regarding claim 36, the rejection of claim 35 is incorporated herein. Ju further disclose:
electrically coupling the display driver integrated circuit to a multiplexer (see Fig. 4; [0079]; MUX 322). 

Claim Objections
Claim 35 is objected to because of the following informalities:  “an STV signal” “a Sel1 signal” “a sel2 signal” “an STV_d signal” are objected to because the wording is claimed in such a way that the acronyms appear to stand for something, rather than just being defined elements of an equation. Appropriate correction is required.


 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621